Examiner’s Amendment and 
Reasons for Allowance 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment file 8/12/2022.
The allowed claims are 1-29, 41, 42.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-40 directed to a non-elected invention without traverse.
Accordingly, claims 30-40 are cancelled.

Examiner’s Amendment
	Claims 30-40 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2015/0219376 to Douglas in view of US 2006/0144059 Kang and US 6,196.007 to Schlosser.


Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, an unloading step admitting the expansion flow of the refrigerant loaded in said high pressure section into said low pressure section and determining the amount of refrigerant flowing in said unloading step from said high pressure section to said low pressure section, and calculating on the basis of said amount of refrigerant flowing in said unloading step from said high pressure section to said low pressure section the refrigerant charge in said cooling circuit.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763